EXHIBIT 10.1


 
ASSET ACQUISITION AGREEMENT


BY AND BETWEEN
QUALITY BENDING & FABRICATION, INC.


An Oregon corporation


and


COSOURCE USA LLC
an Oregon limited liability company








April 26, 2013
 
 
 
 

--------------------------------------------------------------------------------

 
 
ASSET ACQUISITION AGREEMENT


This Asset Acquisition Agreement (“Agreement”) is entered into effective as of
April 26, 2013, by and between Quality Bending & Fabrication, Inc., an Oregon
corporation (“QBF”) and CoSource USA LLC, an Oregon limited liability
company(“CoSource”).


RECITALS


WHEREAS, QBF desires to acquire all of the assets of CoSource and CoSource is
willing to sell its assets to QBF, subject to the terms and conditions of this
Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.


1.       Definitions. When used in this Agreement, the terms set forth below and
those defined throughout the Agreement when initially capitalized shall have the
meanings ascribed to them.
"Acquired Assets" means all of the right, title, and interest that CoSource
possesses and has the right to transfer in and to the assets described in the
attached Exhibit A which is incorporated by this reference, including the
following:


 (a) the name "CoSource", intellectual property, goodwill associated therewith,
Internet domain name registrations, Vendor number and status to Freightliner
(Portland, Oregon) licenses and sublicenses granted and obtained with respect
thereto, and rights thereunder, remedies against infringements thereof, and
rights to protection of interests therein under the laws of all jurisdictions,
 
 (b) agreements, contracts, mortgages, instruments, Security Interests,
guaranties, and rights thereunder,


 (c) claims, causes of action, rights of recovery, rights of set off, and rights
of recoupment (including any such item relating to the payment of taxes),


 (d) permits, licenses, orders, registrations, certificates, variances, and
similar rights obtained from governments and governmental agencies, and


 (e) books, records, ledgers, files, documents, correspondence, advertising and
promotional materials, studies, reports, and other printed or written materials.


"Closing" has the meaning set forth in Section 2(d) below.


"Closing Date" has the meaning set forth in Section 2(d) below.


"Ordinary Course of Business" means the ordinary course of business consistent
with past custom and practice, including with respect to quantity and frequency.




2.       Basic Transaction.


(a)          Purchase and Sale of Assets.  On and subject to the terms and
conditions of this Agreement, QBF agrees to acquire from CoSource and CoSource
agrees to sell, transfer, convey, and deliver to QBF, the Acquired Assets at the
Closing for the consideration specified below in this Section 2.
 
 
 

--------------------------------------------------------------------------------

 
   
  (b)          Purchase Price.  QBF shall deliver and pay to CoSource the
Purchase Price (“Purchase Price”) of $493,095.27 as follows; the down payment in
the amount of $50,000 cash was paid on December 31, 2012.; the balance of the
Purchase Price in the amount of $443,095.27 has been or will be paid in cash at
Closing.
 
 (c)       The closing of the transactions contemplated by this Agreement
("Closing") shall take place at the offices of  Nicholas I. Goyak, Esq. at 20550
SW 115th Avenue, Tualatin, OR on the second business day following the
satisfaction or waiver of all conditions to the obligations of the Parties to
consummate the transactions contemplated hereby, other than conditions with
respect to actions the respective Parties will take at the Closing itself, or
such other date as the Parties may mutually determine (“Closing Date").




3.       Representations and Warranties of CoSource.   CoSource represents and
warrants to QBF that the statements contained in this Section 3 are correct and
complete as of the date of this Agreement and will be correct and complete as of
the Closing Date.


(a)          Organization of CoSource.   CoSource is a limited liability company
duly organized, validly existing, and in good standing under the laws of the
State of Oregon.


(b)          Authorization of Transaction.   CoSource has full power and
authority, including full corporate power and authority, to execute and deliver
this Agreement and to perform its obligations hereunder. This Agreement
constitutes the valid and legally binding obligation of CoSource, enforceable in
accordance with its terms and conditions.


(c)          Legal Compliance.  CoSource has complied with all applicable laws,
including rules, regulations, codes, plans, injunctions, judgments, orders,
decrees, rulings, and charges thereunder, of federal, state, local, and foreign
governments, and all agencies thereof,  except where the failure to comply would
not have a material adverse effect upon the financial condition of
CoSource  taken as a whole.


(d)          Title to the Acquired Assets. CoSource has good and marketable to
the Acquired Assets free and clear of all liens and encumbrances.


4.       Representations and Warranties of QBF. QBF represents and warrants
to  CoSource that the statements contained in this Section 4 are correct and
complete as of the date of this Agreement and will be correct and complete as of
the Closing Date.


(a)          Organization of QBF.  QBF is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Oregon.


(b)          Authorization of Transaction.  QBF has full power and authority,
including full corporate power and authority,) to execute and deliver this
Agreement and to perform its obligations hereunder.  Without limiting the
generality of the foregoing, the board of directors of QBF has duly authorized
the execution, delivery, and performance of this Agreement by QBF.  This
Agreement constitutes the valid and legally binding obligation of QBF,
enforceable in accordance with its terms and conditions.


5.       Pre-Closing Covenants.  The Parties agree as follows with respect to
the period between the execution of this Agreement and the Closing.
 
 
 

--------------------------------------------------------------------------------

 


(a)          General.  Each of the Parties will use its reasonable best efforts
to take all action and to do all things necessary in order to consummate and
make effective the transactions contemplated by this Agreement, including
satisfaction, but not waiver, of the closing conditions set forth in Section 6
below.


(b)          Notices and Consents.  CoSource will give any notices to third
parties, and will use it’s the Purchase Price(“Purchase Price”) of reasonable
best efforts to obtain any third party consents in connection with the matters
referred to in  this Agreement.


(c)          Operation of Business.  CoSource will not engage in any practice,
take any action, or enter into any transaction outside the Ordinary Course of
Business.
 
 
6.       Conditions to Obligation to Close.


(a)          Conditions to Obligation of QBF.  The obligation of QBF to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:


(i)        the representations and warranties of CoSource set forth in Section 3
above shall be true and correct in all material respects at and as of the
Closing Date;


(ii)       CoSource shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing;


(iii)      CoSource shall have delivered to QBF a Bill of Sale for the Acquired
Assets in form and content satisfactory to QBF;


(iv)      there shall not be any injunction, judgment, order, decree, ruling, or
charge in effect preventing consummation of any of the transactions contemplated
by this Agreement;


(v)       the Parties shall have received all necessary authorizations and
consents, and


(vi)      all actions to be taken by CoSource in connection with consummation of
the transactions contemplated hereby and all certificates, instruments, and
other documents required to effect the transactions contemplated hereby will be
reasonably satisfactory in form and substance to QBF.


QBF may waive any condition specified in this Section 6(a) if it executes a
writing so stating at or prior to the Closing.


(b)          Conditions to Obligation of CoSource.  The obligation of CoSource
to consummate the transactions to be performed by it in connection with the
Closing is subject to satisfaction of the following conditions:


(i)        the representations and warranties of QBF set forth in Section 4
above shall be true and correct in all material respects at and as of the
Closing Date;


(ii)       QBF shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing;

 
(iii)      there shall not be any injunction, judgment, order, decree, ruling,
or charge in effect preventing consummation of any of the transactions
contemplated by this Agreement;
 
 
 

--------------------------------------------------------------------------------

 
 
(iv)       QBF shall have delivered to CoSource the Purchase Price.

(v)        the Parties shall have received all necessary authorizations,
consents, and approvals of governments and governmental agencies referred to in
Section 3 and Section 4 above;


(vi)       all actions to be taken by QBF in connection with consummation of the
transactions contemplated hereby and all certificates, instruments, and other
documents required to effect the transactions contemplated (hereby will be
reasonably satisfactory in form and substance to CoSource.

CoSource may waive any condition specified in this Section 6(b) if it executes a
writing so stating at or prior to the Closing.


7.       Termination.


(a)          Termination of Agreement.  The Parties may terminate this Agreement
by written consent of all Parties at any time prior to the Closing;


(b)          Effect of Termination.  If any Party terminates this Agreement
pursuant to Section 7(a) above, all rights and obligations of the Parties
hereunder shall terminate without any liability of any Party to any other Party.


8.       Miscellaneous.


(a)          Survival of Representations and Warranties.  All of the
representations and warranties of the Parties contained in this Agreement shall
survive the Closing hereunder, except as otherwise expressly provided herein.


(b)          Press Releases and Public Announcements.  No Party shall issue any
press release or make any public announcement relating to the subject matter of
this Agreement without the prior written approval of the other Party; provided,
however, that any Party may make any public disclosure it believes in good faith
is required by applicable law or any listing or trading agreement concerning
publicly-traded securities, in which case the disclosing Party will use its best
efforts to advise the other Party prior to making the disclosure.


(c)          No Third-Party Beneficiaries.  This Agreement shall not confer any
rights or remedies upon any Person other than the Parties and their respective
successors and permitted assigns.


(d)          Entire Agreement.  This Agreement including the documents referred
to herein, constitutes the entire agreement between the Parties and supersedes
any prior understandings, agreements, or representations by or between the
Parties, written or oral, related to the subject matter hereof.


(e)          Succession and Assignment.  This Agreement shall be binding upon
and inure to the benefit of the Parties named herein and their respective
successors and permitted assigns.  No Party may assign either this Agreement or
any of its rights, interests, or obligations hereunder without the prior written
approval of the other Party.


(f)          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.
 
 
 

--------------------------------------------------------------------------------

 


(g)          Headings.  The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.


(h)          Notices.  All notices, requests, demands, claims, and other
communications hereunder will be in writing.  Any notice, request, demand,
claim, or other communication hereunder shall be deemed duly given four (4)
business days after it is sent by registered or certified mail, return receipt
requested, postage prepaid, or the next business day after it is sent by
overnight courier, and addressed to the intended recipient as set forth below:

 

 
If to QBF:


Jingshuang Liu
President
QBF Inc.
20550 SW 115th Ave.
Tualatin, OR 97062
Email: jeannel@powin.com




If to CoSource:


Joseph Lu
Managing Member
20550 SW 115th Avenue
Tualatin, OR 97062
Email: josephl@powin.com






Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other Party
notice in the manner herein set forth.


(i)          Governing Law.  This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of Oregon without giving
effect to any choice or conflict of law provision or rule.


(j)          Amendments and Waivers.  No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by all
Parties.  No waiver by any Party of any default, misrepresentation, or breach of
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.


(k)          Severability.  Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or ©enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.
 
 
 

--------------------------------------------------------------------------------

 


(l)          Construction.  The Parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement.  Any reference to any federal, state, local,
or foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.  The
word "including" shall mean including without limitation.


(n)          Bulk Transfer Laws.  QBF acknowledge that CoSource will not comply
with the provisions of any bulk transfer laws of any jurisdiction in connection
with the transactions contemplated by this Agreement.


IN WITNESS WHEREOF, the Parties hereto have executed this Agreement effective as
of the date first above written.


 

QBF, Inc., an Oregon Corporation
COSOURCE USA, LLC, an Oregon limited
Liability Company
               
By:
/s/ Jingshuang Liu
By:
/s/ Joseph Lu
Name
Jingshuang Liu
Name:
Joseph Lu
Title:
President
Title:
Managing Member
Dated:
April 26, 2013
Dated:
April 26, 2013

 
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
CoSource- Equipment List
 
 
No
Description
Brand
Model  #
S/N
2
Bridgeport Mills
Bridgeport
Series I 2HP
739622
4
Table Saw
Powermotor Quadrille
66
3661188
7
Welder
Miller
Dynasty 300 DX
LF251252
10
Step Pulley Drill Press
Jet Equipment & Tools
JDP20MF
4070047
13
Panel Saw
Roger Panel Saw
707V
8252
17
forklift
Hyster
LP Industrial Truck
A1543356
20
Trailer
Freightliner
IFUWDCXA5SH673197
3DMO3933
21
Horizontal / Vertical Band Saw
Jet Equipment & Tools
HV357MW
50428492
24
10" Band Saw
Craftsman
119.214
08089000-35

 
 
 
 
 
 

--------------------------------------------------------------------------------